t c memo united_states tax_court walter t mcgee petitioner v commissioner of internal revenue respondent docket no filed date t scott tufts and brian f d lavelle for petitioner frank c mcclanahan for respondent memorandum opinion colvin judge this case is before the court on petitioner's motion to dismiss for lack of jurisdiction on the grounds that the notice_of_deficiency issued to petitioner is not valid under sec_6212 petitioner also requests that we certify this case for immediate appeal if we do not grant his motion respondent determined that petitioner had an income_tax deficiency of dollar_figure for and was liable for additions to tax for of dollar_figure for failure to timely file under sec_6651 and dollar_figure for substantial_understatement of tax under sec_6661 a hearing was held on petitioner's motion in winston-salem north carolina we must decide the following issues whether respondent's deficiency determination is valid for jurisdictional purposes we hold that it is whether it is appropriate in this case to certify denial of petitioner's motion for interlocutory appeal we hold that it is not section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure a petitioner background petitioner lived in asheville north carolina when he filed the petition in this case in and petitioner lived in europe he owned several businesses that sold resort time shares he was a director of a t o marketing limited a t o in a t o an isle of man entity sued kenning atlantic iberica nv kenning a former partner the case was settled petitioner received a settlement payment in the form of a big_number big_number pounds sterling bank draft payable to swiss bank corp on or about date petitioner filed his individual_income_tax_return on date he did not report as income the dollar_figure determined by respondent to be the dollar equivalent of big_number on date b respondent's examination and activities before respondent issued the notice_of_deficiency respondent examined petitioner's income_tax return respondent concluded that petitioner was a director and an owner of a t o and that he received a big_number bank draft payable to swiss bank corp on date petitioner's counsel sent respondent's counsel a letter protesting the audit petitioner's counsel contended that petitioner should not have to prove that he did not receive income and that respondent should not be allowed to rely on the presumption of correctness petitioner's counsel also objected to the fact that respondent helped the office of child_support enforcement in fort pierce florida to collect dollar_figure in past due child_support from petitioner through the federal tax_refund offset program petitioner gave respondent a written_statement not under oath in which petitioner denied receiving any personal benefit from the big_number or that he was an owner of a t o respondent had petitioner's statement before date on date respondent sent a letter to petitioner in which respondent proposed to include the dollar_figure in petitioner's income and asked for a response in days 15-day letter in the letter respondent explained the proposed adjustments to petitioner's income_tax as follows in date walter t mcgee taxpayer moved to his residence in asheville north carolina having resided the three previous years in europe where he was in the business of marketing time shares in various resort areas on form_2555 foreign_earned_income attached to his return the taxpayer indicated that he resided in england and was employed by t s holdings ltd for the period through during the years that the taxpayer resided in europe he was the beneficial_owner of several companies which included but were not limited to t s holdings limited a t o marketing limited ato and united timeshare group utg utg was formed in date between h e i l ltd and t s holdings ltd h e i l ltd was represented by jack petchey and t s holdings was represented by the taxpayer who also served as a director of t s holdings ltd which in turn was the beneficial_owner of ato the taxpayer was the beneficial_owner of ato at the time that utg was formed one of its purposes was to consolidate the timeshare marketing and sales interests of t s holdings ltd and the timeshare interests of h e i l ltd into a single holding_company to be known as utg at the time of the formation of utg ato owned a interest in a timeshare development called club san antonio along with kenning atlantic iberica kenning ato and kenning were not related to one another sometime after the formation of utg taxpayer and kenning suffered irreconcilable differences which resulted in the taxpayer filing a lawsuit against kenning kenning entered into a settlement with a t o marketing ltd ato on or about may whereby it purchased ato's interest in club san antonio for the settlement amount of big_number pounds sterling at the us exchange rate on that date the amount would have been approximately dollar_figure see exhibit a throughout the negotiations ato was represented by the taxpayer as director of the company and the attorney instructed by ato mr danny glasner mr glasner accepted a non-negotiable check in the sum of big_number pounds sterling payable to maxwell glasner company client account the check was handed to mr glasner who accepted the check on behalf of ato on date the taxpayer instructed mr glasner to obtain on behalf of ato a bankers draft drawn in favor of the swiss bank corporation the draft was to be in the sum of big_number pounds sterling with big_number pounds sterling having been deducted from the settlement figure and retained by maxwell glasner company later the same date the taxpayer as director of ato confirmed by letter to maxwell glasner co the receipt of a bankers draft in the sum of big_number pounds sterling payable to the swiss bank corporation in accordance with previous instructions from ato the same date the accounts of ato included no receipt of the big_number bankers draft or any reference whatsoever to the settlement reached with kenning or to the big_number received in settlement likewise the taxpayer's personal individual_income_tax_return for the tax_year includes no receipt of the same or reference whatsoever to the settlement the government has made an adjustment to the taxpayer's gross_income in the amount of dollar_figure reflecting his receipt of the lawsuit settlement respondent also gave petitioner a detailed analysis of respondent's position on the facts and law in the 15-day letter on date petitioner filed an application_for taxpayer_assistance_order form_911 in which petitioner asked respondent to show that he received any economic benefit from the settlement funds and that he be given an appeals_office conference petitioner asked for an investigation for violations under 403_us_388 federal agents may be sued in their individual capacity and possible recovery under sec_7433 which provides for civil damages for certain unauthorized collection actions c notice_of_deficiency respondent concluded that petitioner did not comply with respondent's requests to provide information about what happened to the big_number respondent also concluded that the big_number settlement did not appear on the books_and_records of a t o respondent also concluded that petitioner directed maxwell glasner co to deposit the big_number in a swiss bank on date respondent mailed a notice_of_deficiency to petitioner in which respondent determined that petitioner was liable for a deficiency in income_tax of dollar_figure for and additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6661 in the notice_of_deficiency respondent determined that the settlement proceeds of dollar_figure were income to petitioner respondent explained that determination as follows it is determined that you received dollar_figure which is the dollar equivalent of big_number pounds sterling on date on date which amount was not reported on your return filed for the taxable_year this amount represents cash proceeds from the plaintiff in 403_us_388 complained that an agent of the federal bureau of narcotics acting under a claim of authority entered the plaintiff's apartment and arrested him for alleged narcotics violations the court found that the search was unlawful and unreasonable kenning atlantic iberica nv in settlement of litigation instituted by you allegedly on behalf of a t o marketing limited an isle of man entity of which you were a director you received this amount on date in the form of a bank draft from lloyd's bank plc payable to the swiss bank corporation through your solicitors maxwell glasner co and you acknowledged receipt of the bank draft by letter to maxwell glasner co dated date on that date you also advised danny glasner esq of maxwell glasner co that the banker's draft will be collected by mr walter t mcgee a director of a t o marketing limited the foregoing amount is determined to be your income for the reasons set forth above as well as the following reasons you were the last identifiable person in possession of the bank draft and you have failed to document its subsequent disposition you have stated that the check bank draft was deposited in the swiss bank corporation for the benefit of a t o marketing limited but you have failed to provide any documentation such as a deposit slip or an account reference in support of this contention the books_and_records of a t o marketing limited do not reflect the receipt of the big_number pound sterling bank draft in or at any subsequent time nor do they reflect the settlement with kenning atlantic iberica nv in or any account in the name or for the benefit of a t o marketing limited at the swiss bank corporation in you have stated i was not a shareholder or owner of a t o marketing limited but your solicitors scates rosenblatt admitted in august of that you were the beneficial_owner of ts holdings and ts holdings in turn was the registered owner of a t o marketing limited when you were contacted by a representative of the petchey group of companies the corporate group which was the successor_in_interest to ts holdings and to a t o marketing limited and were asked to account for the disposition of the big_number pounds sterling you merely stated that the funds had been disbursed and declined to comment further when agents of the internal_revenue_service attempted to contact your solicitors maxwell glasner co with respect to their involvement in the a t o marketing limited settlement they refused to provide information unless you agreed to waive the attorney- client privilege which you have refused to do and since you directed the disposition of the settlement funds and were the last person in possession custody and control of the bank draft payable to the swiss bank corporation on date since you have declined to further document is sic disposition which disposition cannot be documented beyond your receipt and since the entity for whose benefit it was allegedly applied denies receipt or any benefit from the bank draft it is determined that the entire amount of the bank draft is income to you for the taxable_year accordingly your taxable_income is increased in the amount of dollar_figure for the taxable_year ending date see the schedule below for this computation proceeds from settlement exchange rate proceeds from settlement in u s dollars big_number pounds sterling dollars to pounds dollar_figure in the notice_of_deficiency respondent also stated and petitioner does not dispute that petitioner reported dollar_figure in income for discussion petitioner contends that this court lacks jurisdiction to decide this case because respondent's notice_of_deficiency is invalid petitioner contends that a respondent failed to make the required determination of an actual deficiency b the notice was prepared with gross ineptitude and c respondent is trying to circumvent the statute_of_limitations we disagree for reasons stated next a whether respondent's notice_of_deficiency is valid petitioner contends that we lack jurisdiction because respondent's notice_of_deficiency is invalid effect of petitioner's denial that he received any economic benefit from the big_number settlement petitioner received a big_number bank draft payable to swiss bank corp from kenning on or about date petitioner contends that respondent knew that the payment from kenning was made in settlement of a t o 's lawsuit with kenning and that petitioner was a director of a t o before respondent issued the proposed_adjustment letter on date petitioner gave respondent a written_statement not under oath in which petitioner denied receiving any personal benefit from the big_number petitioner contends that respondent had no basis for determining that petitioner benefited personally from the settlement funds petitioner points out that respondent did no net_worth analysis petitioner contends that respondent based the notice_of_deficiency on mere suspicion and that the notice_of_deficiency is invalid we disagree to be valid a notice_of_deficiency must fairly advise the taxpayer that the commissioner has actually determined a deficiency and specify the year and amount 46_f3d_382 5th cir affg in part and revg and remanding on other issues tcmemo_1992_168 787_f2d_939 4th cir affg 84_tc_1308 47_tc_340 the notice_of_deficiency here clearly shows that respondent determined that petitioner had an income_tax deficiency of dollar_figure for and was liable for additions to tax for of dollar_figure for failure to timely file under sec_6651 and dollar_figure for substantial_understatement of tax under sec_6661 the explanation that respondent attached to the notice_of_deficiency stated that petitioner had received the big_number in a settlement that respondent asked petitioner and his counsel for information about petitioner's disposition of the settlement but they refused to provide it that respondent was unable to trace the settlement proceeds to anyone other than petitioner that respondent checked the books_and_records of a t o and found no reference to the big_number and that petitioner had told a successor to a t o that the big_number settlement had been disbursed but petitioner provided no further information to a t o 's successor we discuss sec_7522 below at par a-5 case law upon which petitioner relies petitioner contends that the facts here are similar to those in 814_f2d_1363 9th cir revg 81_tc_855 we disagree in scar the commissioner disallowed a deduction from a partnership with which the taxpayers had no connection statements attached to the notice_of_deficiency showed that the commissioner had issued it without reviewing the tax_return that the taxpayers had filed id pincite the u s court_of_appeals for the ninth circuit held that the notice_of_deficiency was invalid under sec_6212 because the commissioner had not reviewed the taxpayers' return or otherwise actually determined the taxpayers' liability for a particular taxable_year id pincite the notice_of_deficiency in the instant case shows that respondent examined petitioner's tax_return for and adjusted items on that return there is no statement in the notice_of_deficiency which suggests that respondent did not actually determine a deficiency in petitioner's income_tax for petitioner contends that as in 932_f2d_1128 5th cir affg in part and revg in part and remanding tcmemo_1990_68 respondent incorrectly determined that petitioner received unreported income in portillo v commissioner supra the commissioner issued a notice_of_deficiency based on a form_1099 filed with the commissioner the u s court_of_appeals for the fifth circuit held that the notice_of_deficiency was arbitrary because the commissioner failed to show the requisite indicia that the taxpayer received unreported income and the commissioner knew that the employer who issued the form_1099 to the taxpayer lacked records to support the amounts contained in the form_1099 id pincite portillo is distinguishable from the instant case because here petitioner concedes that he received the big_number bank draft respondent checked a t o 's books_and_records which did not show that a t o had received the settlement and petitioner was the last person to whom respondent could trace the settlement funds we have considered the other cases that petitioner cites in his motion reply to respondent's objection and statement under rule c including sealy power ltd v commissioner supra we may shift burden to commissioner if notice_of_deficiency is arbitrary 100_tc_457 affd in part revd in part and remanded in part 43_f3d_172 5th cir litigation costs awarded to taxpayer and 87_tc_1329 affd 872_f2d_1271 7th cir commissioner's subpoenas were burdensome and late the cases petitioner cites do not support his contention that we lack jurisdiction whether the notice_of_deficiency is invalid because it did not state that respondent had years to assess tax respondent mailed the notice_of_deficiency more than and less than years after petitioner filed his return for respondent contends that respondent has years to assess tax under sec_6501 because petitioner omitted more than percent of his gross_income petitioner contends that respondent must assert grounds in the notice_of_deficiency to support respondent's reliance on sec_6501 petitioner contends that portillo v commissioner supra 1_tc_9 affd 142_f2d_900 6th cir and stoller v commissioner tcmemo_1983_319 establish that the notice_of_deficiency is invalid because respondent did not state grounds for relying on the 6-year period to assess tax we disagree in the notice_of_deficiency respondent determined that petitioner reported income of dollar_figure for and failed to report income of dollar_figure it is clear from the notice_of_deficiency that respondent determined that petitioner's unreported income exceeded percent of his gross_income thus the notice_of_deficiency plainly shows grounds for application of the 6-year period to assess tax petitioner contends that because respondent relies on the 6-year period to assess tax the notice_of_deficiency must but does not include an indirect method of proof of unreported income such as a net_worth source and application or bank_deposits analysis petitioner cites sutherland v commissioner tcmemo_1996_1 and arendt v commissioner tcmemo_1994_ to support petitioner's contention that if respondent relies on the 6-year period to assess tax the notice_of_deficiency must apply such a method or other proof of receipt of unreported income we disagree that sutherland or arendt supports petitioner's contention in sutherland we rejected the taxpayer's contention that the commissioner mailed the notice_of_deficiency too late we concluded that the 6-year assessment sec_6212 and sec_7522 do not specifically require the commissioner to state in the notice_of_deficiency whether the commissioner relies on sec_6501 petitioner recognizes that the statute_of_limitations is an affirmative defense and does not affect the jurisdiction of this court rule 57_tc_735 40_tc_1061 thus petitioner's reliance on 1_tc_9 affd 142_f2d_900 6th cir and stoller v commissioner tcmemo_1983_319 is misplaced because in those cases we decided whether the time to assess tax had expired not whether we had jurisdiction period applied because the taxpayer reported gross_income of dollar_figure and failed to report dollar_figure in arendt we held that the notice_of_deficiency was arbitrary because the commissioner failed to produce substantive evidence linking the taxpayer to the tax-generating act of receiving income from the sale of illegal drugs here petitioner admitted that he received the bank draft for big_number cf 87_tc_74 petitioner contends that it is improper for respondent to determine a deficiency merely because the time to assess tax was about to expire we disagree if the notice_of_deficiency is otherwise valid it is not invalidated merely because the time to assess tax has almost passed petitioner's documentary_evidence petitioner received a letter dated date from banks co chartered accountants the letter states that the board_of a t o did not want jack petchey and his companies to know what happened to the big_number so they placed those funds out of his control until they could reach a settlement with him petitioner contends that this letter supports his position that respondent's notice_of_deficiency is invalid because it shows that he did not personally benefit from the settlement funds we disagree petitioner first provided this letter to respondent in his reply to respondent's objection to his motion to dismiss well after respondent mailed the notice_of_deficiency whether the notice_of_deficiency complies with sec_7522 petitioner cites sec_7522 which requires that a notice_of_deficiency describe the basis for a deficiency and identify sec_7522 was originally enacted as sec_7521 by sec_6233 of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 applicable to mailings made on or after date and was redesignated as sec_7522 by sec a of the omnibus budget reconciliation act of publaw_101_508 104_stat_1388 it provides sec_7522 general_rule -- any notice to which this section applies shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice an inadequate description under the preceding sentence shall not invalidate such notice b notices to which section applies -- this section shall apply to -- any_tax due notice or deficiency_notice described in sec_6155 sec_6212 or sec_6303 any notice generated out of any information_return matching program and the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals the amounts of tax due interest and any additional_amounts additions to tax and assessable_penalties sec_7522 and b an inadequate description does not invalidate the notice sec_7522 here the notice_of_deficiency clearly describes the basis for respondent's determination respondent's basis for the determination is that petitioner received the big_number a t o records do not show that a t o received the funds and petitioner refused to give respondent information showing that he did not benefit from the settlement funds we conclude that the notice_of_deficiency describes the basis for and amounts of tax and penalties due as required by sec_7522 conclusion we conclude that the notice_of_deficiency is valid b judicial_notice of writ of summons petitioner asks us to take judicial_notice of a writ of summons issued by a british court which notifies kenning that a t o has filed a claim and that kenning may pay or contest the claim within days petitioners ask us to take notice of this document to prove that a t o sued kenning we need not do so because the parties do not dispute the fact that a t o sued kenning thus this issue is moot c certification for appeal petitioner asks us to certify this case for immediate appeal if we do not grant his motion we decline to do so we will certify an interlocutory_order for an immediate appeal if we conclude that a controlling question of law is present substantial grounds for difference of opinion are present and an immediate appeal from the order may materially advance the ultimate termination of the litigation sec_7482 rule failure to meet any one of the three requirements is grounds for denial of certification 104_tc_248 91_tc_74 affd without published opinion 933_f2d_1021 11th cir only exceptional circumstances justify a departure from the policy of postponing appellate review until after entry of final judgment 437_us_463 921_f2d_21 2d cir general signal corp subs v commissioner supra pincite petitioner has not stated reasons for us to certify this case for interlocutory appeal there is not a substantial ground for difference of opinion as to the question of law present in this case ie whether the notice_of_deficiency is valid we decline to certify denial of this motion for interlocutory appeal to reflect the foregoing an order will be issued denying petitioner's motion to dismiss for lack of jurisdiction
